Exhibit F-1 [KeySpan Letterhead] August 6, 2003 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Ladies and Gentlemen: KeySpan Energy Canada Partnership (KECP), an indirect non-utility subsidiary of KeySpan Corporation (KeySpan), a registered holding company under the Public Utility Holding Company Act of 1935, as amended (the Act) and KeySpan Energy Facilities Limited (KEFL), an indirect non-utility subsidiary of KeySpan (collectively, the Applicants), have applied to the Securities and Exchange Commission (the Commission) for authority to acquire voting securities of Rimbey Pipe Line Co. Ltd. (the Transaction) pursuant to the terms described in the Application/Declaration on Form U-1/A, File No. 70-10126 (the Application). This opinion is furnished in connection with Applicants filing of the Application with the Commission under the Act in connection with the Transaction. I am general counsel to KeySpan and have acted as counsel to the Applicants in connection with the filing of the Application. In connection with this opinion, either I or attorneys under my supervision in whom I have confidence have examined originals or copies, certified or otherwise identified to my satisfaction, of such records and such other documents, certificates and corporate or other records as I have deemed necessary or appropriate as a basis for the opinions expressed in this letter. In my examination, I have assumed the genuineness of all signatures, the legal capacity of all persons, the authenticity of all documents submitted to me as original and the conformity to the original documents of all documents submitted to me as copies. As to any facts material to my opinion, I have, when relevant facts were not independently established, relied upon the statement contained in the Application. The opinions expressed below with respect to the proposed Transaction described in the Application are subject to the following assumptions, qualifications, limitations, conditions and exceptions: A.
